Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system, a method, or a computer program product comprising a computer-readable storage device having computer program logic recorded thereon that when executed by a processor-based computer system causes the processor-based system to perform a method, the method comprising: storing a master copy of an artificial intelligence (Al) model at a parameter server; transmitting a portion of the Al model to a target device, the target device comprising an integrated circuit chip having an on-chip memory of a size less than an entirety of the Al model, and a size of the portion being based at least on the on-chip memory size and a size of one or more layers of the Al model (major difference in the claims not found in the prior art); determining a microbatch size suitable for the target device; and contemporaneously, with a set of microbatches of a training dataset being executed by the integrated circuit chip at the target device on a first subportion of the transmitted portion of the Al model stored in the on-chip memory to generate gradients, performing reduction of parameters for a second subportion of the transmitted portion of the Al model and sending weights for a third subportion of the transmitted portion of the Al model to the target device as set forth in the Specification and recited in independent claims 1, 8, and 15.
inter alia, the specific combination of a system or a method implemented in a parameter server, comprising: storing a master copy of an artificial intelligence (Al) model; transmitting a portion of the Al model to a target device; determining a microbatch size suitable for the target device; contemporaneously, with a set of microbatches of a training dataset being executed at the target device on a first subportion of the transmitted portion of the Al model to generate gradients, performing reduction of parameters for a second subportion of the transmitted portion of the Al model and sending weights for a third subportion of the transmitted portion of the Al model to the target device (major difference in the claims not found in the prior art); converting weights for a fourth subportion of the transmitted portion of the Al model to a first precision format prior to sending the weights to the target device; converting gradients received from the target device to a second precision format; and updating the weights using the converted gradients. as set forth in the Specification and recited in independent claims 6 and 13.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 25, 2022